AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

To:

Date:

Eastern District of Wisconsin

Rickie K. Smith, et al. )
Plaintiff )
Vv. ) Case No. 2:19-cv-00505
Rockwell Automation, Inc., et al. )
Defendant )
APPEARANCE OF COUNSEL

The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Plaintiff Rickie K. Smith

02/11/2020

pad ‘Attorney’s signature

Alexandra Serber (MO Bar No. 70184)

Printed name and bar number
Bailey and Glasser LLP
1055 Thomas Jefferson Street, NW
Suite 540
Washington, DC 20010

Address

aserber@baileyglasser.com
E-mail address

(202) 463-2101

Telephone number

(202) 463-2103
FAX number

Case 2:19-cv-00505-LA Filed 03/03/20 Page 1of1 Document 24
